This action for the foreclosure of a mechanic’s lien arose in a contract, represented by writings, whereby the plaintiff agreed to do certain work on pipe covering and insulation in the heating contract awarded to the defendant-appellant by the State for the construction of the Hudson River Hospital. The terms in respect to payments were definite, and that said defendant so understood and interpreted them is indicated by its payments in certain months when the work was performed. Then it failed to make its payments as agreed and eventually the plaintiff refused to complete the work because of this breach of the contract. Subsequently it filed a lien; and the amount due thereon has been found by the trial court, which also made findings of fact on other disputed issues. Judgment unanimously affirmed, with costs. No opinion. Present — Carswell, Davis, Johnston, Adel and Close, JJ.